Citation Nr: 1237324	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to July 14, 2009, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 2002 to February 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issue on appeal.

The Veteran's contentions in this case suggest an allegation of clear and unmistakable error (CUE) in a prior final denial of service connection.  Her statements, including at her March 2010 notice of disagreement, present her primary argument that she should be assigned an earlier effective date for service connection for low back disability because a prior September 2006 RO rating decision that denied service connection for low back disability was in error.  The Board has considered that the Veteran is presenting her appeal to the Board without the benefit of the assistance of representation, and the Board applies an appropriate liberal interpretation of the Veteran's explanation of her statements seeking assignment of an earlier effective date.  In the March 2010 notice of disagreement, the Veteran argued: "I believe that I should be getting back pay for the September 7, 2006 denial.  I feel you were clearly wrong in your finding back in September."  To the extent that the Veteran's contentions present a claim of CUE in a prior final RO rating decision, such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction in the matter.  It is referred to the AOJ for clarification and any appropriate action.

Although the CUE claim, if successful, could result in an earlier effective date, such claim is not inextricably intertwined with the instant claim for an earlier effective date.  A decision by the Board regarding the proper effective date for a grant of service connection does not preclude the RO from finding CUE in a prior rating (if shown), and granting service connection from an earlier effective date.

The matter of the rating for lumbar strain is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran if action on her part is required.


FINDINGS OF FACT

1.  An unappealed September 2006 RO rating decision denied the Veteran's claim of service connection for a low back disability; she did not file a notice of disagreement or submit new and material evidence regarding this denial within one year following the rating decision.

2.  The earliest communication from the Veteran seeking to reopen the claim of service connection for low back disability was received on July 14, 2009; no prior claim or petition to reopen a claim for such benefit was pending at that time.


CONCLUSION OF LAW

An effective date prior to July 14, 2009, for the award of service connection for lumbar strain is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.160, 3.400, 20.200, 20.201, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2009 VCAA letter properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award (the letter included notice of how VA determines effective dates for awards of benefits), and a June 2010 statement of the case (SOC) subsequently readjudicated the matter after the Veteran expressed disagreement with the assigned effective date.  See 38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to supplement the record.  It is not alleged that notice in this case was less than adequate.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

Regarding, VA's duty to assist, the Board observes that in a claim challenging the effective date of an award, the critical evidence is generally what was in the record when the award was made (and when it was received).  Generally, development of the evidentiary record is not indicated unless pertinent evidence constructively of, but not associated with, the record is identified.  The Veteran has not identified any evidence pertinent to the instant claim that is outstanding.

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran's original claim seeking service connection for a low back disability was received by VA on March 15, 2006.  A September 2006 rating decision denied the claim.  The Veteran was advised of her appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

The evidence of record does not reflect, and the Veteran does not contend, that any document submitted within a year of the September 2006 rating decision expressed disagreement with that rating decision.  Although notified of the RO's decision and of her right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200).

In King v. Shinseki, 23 Vet. App. 464 (2010), the Court held that "if new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet.App. 461, 466 (2009); see also Muehl v. West, 13 Vet.App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal)."  See also, 38 C.F.R. §  3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending -even for years- if the Secretary fails to act on a claim before him.").

The record does not reflect that any new and material evidence concerning the denial of service connection for lower back disability was received within a year after the September 2006 denial; the Veteran has not identified any such new and material evidence in that timeframe nor otherwise suggested that new and material evidence was submitted during that time.

The Veteran's testimony at the April 2012 Board hearing indicated that she did not recall submitting a notice of disagreement or new and material evidence with regard to the September 2006 denial within a year of that denial; she explained that she was receiving treatment and was unaware that she might submit a notice of disagreement or new evidence with regard to the denied claim.

The Board finds that the Veteran did not submit new and material evidence within one year of the September 2006 decision.  Therefore, the September 2006 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Veteran's earliest correspondence petitioning to reopen a claim of service connection for low back disability was received by VA on July 14, 2009.  This petition to reopen that claim resulted in a November 2009 RO rating decision granting service connection for a low back disability (characterized as lumbar strain in that decision) with an effective date of July 14, 2009 (as the date of the petition to reopen the claim).  The documentation of record does not show, and the Veteran does not contend, that any earlier petition to reopen the September 2006 denial was submitted to VA.  The Veteran's contention in this case, including as explained in her presentation at the April 2012 Board hearing, is that an earlier effective date should be assigned on the basis of her original claim (from March 15, 2006) because the September 2006 RO rating decision is alleged to have been incorrect.  An attempt to revise a prior- assigned effective date based on an allegation of clear and unmistakable error (CUE) in a final decision that assigned such effective date is a separate and distinct claim from an earlier effective date claim created by a timely notice of disagreement with an effective date assigned with an award of service connection (the claims are adjudicated under different legal criteria, and the CUE claim must be argued with some degree of specificity).  As is noted above, the RO has not adjudicated a claim of CUE in the September 2006 rating decision, and the Board does not have jurisdiction in such matter (and as also noted above it has been  referred to the RO for appropriate action).

The undisputed facts in this case do not present a legal basis for the award of the earlier effective date the Veteran seeks.  By her own account, she did not file a notice of disagreement or submit new and material evidence within one year of the September 2006 RO rating decision that denied service connection for a low back disability.  The September 2006 RO rating decision, resolving the original March 2006 claim, therefore became final.  In such case, an award of service connection cannot be effective prior to the receipt of a claim to reopen.  The Veteran has not alleged filing a claim to reopen prior to July 14, 2009.  See 38 C.F.R. § 3.400.

The governing law and regulation are clear that (with exceptions not here applicable) an award of service connection for a disability may not precede the filing of a claim seeking service connection for the disability or, if the disability were previously denied by a final decision, the award may not precede the date of the petition to reopen the prior denial.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the appeal seeking an effective date prior to July 14, 2009, for the grant of service connection for lumbar strain must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to July 14, 2009, for the award of service connection for lumbar strain is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim currently on appeal.  See 38 C.F.R. § 3.159 (2011).  A VA medical examiner last assessed the Veteran's low back disability in October 2009.  Since that time, As is discussed in more detail below, the Veteran's April 2012 Board hearing testimony suggests that there has been an increase in the level of severity of her low back disability since that October 2009 VA examination.  Additionally, the Veteran's Board hearing testimony suggests that there may be new outstanding medical records documenting potentially pertinent VA medical treatment for the disability on appeal.

At the April 2012 Board hearing concerning the Veteran's back disability, the Veteran was asked: "So you believe it's gotten worse since that last VA exam, is that correct?"  The Veteran replied: "Yes."  The Veteran then expressed a desire to have a new VA examination to evaluate the current increased severity of the back disability.  The Veteran alleged that the October 2009 VA examination report does not reflect the current increased severity of the back disability; for instance, she indicated that she regularly experiences back spasms whereas the October 2009 VA examination did not find back spasms.  The Veteran's recent testimony reasonably suggests an increase in the severity of the disability since the most recent VA examination.  Accordingly, another examination is warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Additionally, the Veteran's April 2012 Board hearing testimony included her expressly indicating that she receives treatment for her back disability from at least one private provider on a regular basis.  The Board notes that the set of private records from Johnston Pain Management in the claims file includes no records more recent than from mid-2009.  Discussion on the record at the Board hearing included the Veteran expressing an intention to provide the appropriate releases for VA to obtain outstanding records of back treatment.  Records of such treatment would be pertinent evidence to the issue on appeal.  Accordingly, further development for the complete pertinent treatment records is warranted.

The Veteran is advised that a governing regulation provides that where evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private treatment records) is not received within a year of  the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation she has received for her back disability.  She should also be asked to provide all releases necessary for VA to secure any private records of such treatment or evaluation.

The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, specifically including Johnston Pain Management.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.
2.  After the treatment records sought are received, the RO should arrange for an orthopedic examination of the Veteran to assess the current severity of her service connected low back strain.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 10 percent under the General Formula.  It should be noted whether the disability encompasses intervertebral disc syndrome, and if so whether she has had incapacitating episodes of disc disease (bedrest prescribed by a physician), and if so, their frequency and duration.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.

3.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


